 THE FEDERAL REFRACTORIES CORPORATION257sentation1°The voting group established by the majorityhere doesnot, in ouropinion, satisfy any of these criteria.We therefore wouldnot disrupt the present 12-year-old unit," whichsuffers from no omis-sionsdifferent from those from which the petition itself suffers, andwhose structure does not contravene Board policy12We would leavewell enough alone."Albert's Incorporated,90 NLRB 110, 111;Westinghouse Electric Corporation,89NLRB 8,10.Cf.Illinois Cities Water Company,87 NLRB 109."Maiden Form BrassiereCo., 96 NLRB 678Pacific Trailways,91 NLRB 559;Albert'sIncorporated,supra."Cf.KTTV,Inc.,97 NLRB 1477;KMTR Radio Corporation,ELAC-TV,85 NLRB 99.THE FEDERAL REFRACTORIESCORPORATION,PETITIONERandUNITEDBRICKAND CLAY WORKERS OF AMERICA, LOCAL 469, AFL.CaseNo. 8-RM-56. July-16,19510Decision and OrderUpon a petition duly filed, a hearing was held before Carroll L.Martin, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed. ` ' -Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.As the result of a consent election conducted in 1945, UnitedBrick-and Clay Workers of America, Local 469, AFL, herein calledLocal 469, was certified as the bargaining representative for the, em-ployees here involved.'Since 1945, Local 469 has, with the assist-ance of its parent organization, acted as the bargaining agent ofthese employees under successive contracts with the Employer.OnDecember 26, 1951, and again on January 30, 1952, United Construc-tionWorkers, affiliated with United Mine Workers, challenged themajority status of Local 469 and requested recognition by the Em-ployer as the bargaining representative for its employees.There-after, on February 4, 1952, the Employer filed the instant petition.We must, however, decline to pursue this investigation of repre-sentatives any further.For the Board records show that no com-pliance with Section 9 (f), (g), and (h) of the Act has ever been1 CaseNo. 8-R-1846.100 NLRB No. 35. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDachieved by Local 469 2 or by United Construction Workers.3As aresult, the Board is presented with a situation in which the Employerseeks an election to resolve a question of representation where neitherthe incumbent union nor the rival which challenges the incumbentunion's representative status is in compliance.To pursue this inves-tigation would obviously contravene the amended Act which provides,in essence, that a noncomplying union shall not be the beneficiaryof any Board investigation.4We must therefore dismiss the petition."OrderUpon the basis of the entire record in this case, it is hereby orderedthat the petition filed in the instant matter be, and it hereby is, dis-missed.2It would appear from the position taken by Local 469 In this proceeding that it has nopresent intention of achieving compliance with the Act's filing requirements.3 Because of its noncompliance status, United Construction Workers was denied inter-vention at the hearing.4Herman Lowenstein,Inc.,75 NLRB 377 ;Staten Island Cleaners,Inc.,93 NLRB 396.We accordingly find it unnecessary to pass upon any of the issues raised in thisproceeding.AMERICAN COAT, APRON & LAUNDRY Co., INC.andLAUNDRY WORKERSINTERNATIONAL UNION#88, AFL,PETITIONER.Case No. 2-RC-4428.July 17,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Oscar Geltman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed 1Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record'2 in this case, the Board finds:1.The Employer,3 a New York corporation, is engaged in the laun-dry and linen supply business. It maintains its office, plant, andfacilities in Schenectady, with a collection depot in South Glens Fallsand a store in Albany, New York.During the year 1951, the Em-ployer purchased cotton goods, soaps, machinery, and equipmenta Thehearing officer referred to the Board the Employer'smotion to dismiss the petitionon jurisdictional grounds.For the reasons stated in paragraph numbered1,infra,thismotion is denied.2 After the close of the hearing,the Petitioner,by letter of May 14,1952, requestedthat the hearing be reopened to permit it to submit additional evidence.As the evidencesought to be adduced would not alter our determination herein, the request is denied.8The name of the Employer appears in the caption as amended at the hearing.100 NLRB No. 44.